                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

JUDY WILLIAMS AND MARY WADE                         *     CIVIL ACTION NO.: 18-2472
                                                    *    c/w 18-06113
VERSUS                                              *
                                                    *
IQS INSURANCE RISK RETENTION                        *     Case Ref: 18-2472
GROUP, INC. ET AL                                   *
******************************************

             MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS
                       ATTORNEYS FOR PLAINTIFFS

MAY IT PLEASE THE COURT:

       Movants, undersigned counsel, respectfully moves the Court to issue an Order allowing

them to hereby with, draw as the attorneys of record for the Plaintiffs, Judy Williams, Mary Wade

and Lucinda Thomas for the reason that Plaintiffs discharged undersigned counsel as their

attorney on March 22, 2019. Counsel requests this Order be granted pursuant to Louisiana Rule of

Professional Conduct 1.16(a)(3), which states that a lawyer shall withdraw from the representation

of a client if the lawyer is discharged.

       Furthermore, undersigned counsel in this case is requesting to withdraw pursuant to the

provisions of Louisiana Rule of Professional Conduct 1.16(b)(4), which states that lawyers may

withdraw from representing their clients when the clients insist upon taking actions with which

their lawyer have a fundamental disagreement.

       Movants advise this Court that counsel has not, at this time of this filing, been informed of

any new representation obtained by the Plaintiffs. Therefore, out of an abundance of caution,

undersigned counsel provides the last know contact information for the Plaintiffs:
       Lucinda Thomas
       107 Westwood Drive
       Houma, Louisiana 70363
       Telephone: (985) 860-4199
       Email: lucindathomas@gmail.com

       Mary Wade
       209 St. Malo Street
       Houma, LA 70363
       Telephone: (985) 346-1990
       Email: marywade43@yahoo.com

       Judy Williams
       902 Saadi Street
       Houma, LA 70363
       Telephone: (985) 360-6937
       judywilliams1171@gmail.com

       Movant has notified the Plaintiffs by certified letter, email and US Mail, of all deadlines

and pending court appearances.

       Counsel for the Defendants in this matter have been contacted and have no objection to

undersigned counsel withdrawing.

       Wherefore, Movants hereby request that their Motion to Withdraw be set for Oral

Argument and expedited consideration.


                                                    Respectfully submitted,

                                                    NUGENT KEATING
                                                    /S/ D. Patrick Keating

                                                    D. Patrick Keating (#27825)
                                                    Simone R. Nugent (#34409)
                                                    3300 Canal Street, Suite 100
                                                    New Orleans, LA 70119
                                                    Telephone: (504) 513-3333
                                                    Facsimile: (877) 565-2570
                                                    Email: patrick@keatinglawgroup.legal
